Citation Nr: 1105407	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  10-00 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance under Chapter 33, Title 38, 
United States Code (Post 9/11 GI Bill).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 2000 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2009 administrative decision of the 
Atlanta RO, which denied the Veteran's claim for entitlement to 
education benefits.

In October 2010, a hearing was held before the undersigned Acting 
Veterans Law Judge at the Atlanta, Georgia RO.  A transcript of 
that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of consideration of such evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to education benefits.  After 
a thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

The Board notes that the Veteran's DD-214 Form reflects that she 
served on active duty from August 9, 2000, to May 17, 2006.  This 
DD-214 Form listed the Veteran's character of discharge as Under 
Honorable Conditions (General).

The Veteran asserts that she is entitled to educational 
assistance under 38 C.F.R. § 21.9520 due to the fact that she 
reenlisted in the Army, as opposed to extending her period of 
active duty service in the Army.  Essentially, she asserts that 
she initially enlisted in the Army for a period of 4 years 
beginning on August 9, 2000 and that she extended her initial 
period of active duty one month to September 2004 and then 
reenlisted for a second period of active duty service.  She 
suggests that she signed an oath enlistment form in approximately 
February or March of 2004.  Therefore, she contends that she 
served 2 periods of active duty service, not one, and that she 
was released from the first period of active service with an 
honorable discharge.  

The Board notes that the Veteran's representative also indicated 
at the October 2010 hearing that he had a document from the 
Veteran's military records indicating that her date of enlistment 
was March 22, 2003.  

In this regard, the Board acknowledges that the Veteran has 
submitted records from her personnel file.  These records do 
reflect that she enlisted into active duty for a period of 4 
years beginning in August 2000 and that, on April 25, 2002, she 
extended her period of active duty one month, making September 8, 
2004, her new separation date.  

While it is clear from the personnel records submitted by the 
Veteran that she served on active duty until May 2006, it is not 
clear from these records whether she reenlisted for the remaining 
time or whether she extended her initial period of active duty 
service beyond September 2004.  These records do not contain the 
document referred to at the October 2010 hearing indicating that 
the Veteran's date of enlistment was March 22, 2003.  As such, 
the Board finds that this issue must be remanded in order to 
attempt to locate any additional service personnel records that 
may be available and that may verify whether the Veteran 
reenlisted or extended her initial period of active duty service 
beyond September 2004.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Obtain all available service personnel 
records and associate them with the claims 
file.  The Board is particularly 
interested in service personnel records 
which reflect the dates, type, and 
character of the period(s) of active duty 
under which the Veteran served.  

2.	Conduct any and all additional development 
needed to verify whether the Veteran 
reenlisted for a second period of active 
duty service following her September 2004 
separation date or whether she extended 
her first period of active duty service to 
May 2006. 

3.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the statement of the 
case (SOC).  In the event that the claim 
is not resolved to the satisfaction of the 
Veteran, she should be provided a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision. After the 
Veteran and her representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



